        Case 3:20-cv-03750-WHO Document 42 Filed 10/14/20 Page 1 of 5



 1   JOHN P. PHILLIPS (Bar No. CA-154412)
     john.phillips@us.dlapiper.com
 2   GREGORY G. SPERLA (Bar No. CA-278062)
     greg.Sperla@us.dlapiper.com
 3   DLA PIPER LLP (US)
     555 Mission Street
 4   Suite 2400
     San Francisco, California 94105-2933
 5   Tel: 415.836.2500
     Fax: 415.836.2501
 6
     ROB HOFFMAN (admitted pro hac vice)
 7   rob.hoffman@us.dlapiper.com
     DLA PIPER LLP (US)
 8   1900 N. Pearl St., Suite 2200
     Dallas, Texas 75201-2482
 9   Tel: 214.743.4530
     Fax: 972.813.6271
10
     Attorneys for Defendants
11   FIREMAN’S FUND INSURANCE COMPANY,
     NATIONAL SURETY CORPORATION, and
12   ALLIANZ GLOBAL RISKS INSURANCE CO.

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                          SAN FRANCISCO

16   Water Sports Kauai, Inc., a Hawaii corporation,          CASE NO. 3:20-CV-03750
     dba Sand People, on behalf itself and all others
17   similarly situated,                                      STIPULATION AND ORDER
                            Plaintiff,                        EXTENDING TIME FOR
18                                                            DEFENDANTS TO FILE REPLY IN
            v.                                                SUPPORT OF MOTION TO DISMISS
19                                                            PLAINTIFF’S FIRST AMENDED
     Fireman’s Fund Insurance Company, a                      COMPLAINT
20   California corporation, National Surety
     Corporation, an Illinois Corporation, and Allianz        Complaint Filed: June 5, 2020
21   Global Risks US Insurance Co., an Illinois               FAC Filed: September 11, 2020
     Corporation,
22                            Defendants.
23

24

25

26
27

28
                                                        -1-
                  STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                       ISO MOTION TO DISMISS FAC -- CASE NO. 3:20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 42 Filed 10/14/20 Page 2 of 5



 1           Pursuant to N.D. Cal. Civ. L.R. 6-2, Plaintiff Water Sports Kauai, Inc. (“Plaintiff”) and

 2   Defendants Fireman’s Fund Insurance Company, National Surety Corporation and Allianz Global

 3   Risks Insurance Company (“Defendants”) stipulate and agree to extend the time for Defendants to

 4   file their Reply in support of their Motion to Dismiss (“Motion”) Plaintiff’s First Amended

 5   Complaint.

 6           WHEREAS, Plaintiff filed its Complaint against Defendants in the United States District

 7   Court, Northern District of California San Francisco Division, Case No. 3:20-CV-03750, on June

 8   5, 2020;

 9           WHEREAS, Plaintiff filed its First Amended Complaint (“FAC”) against Defendants on

10   September 11, 2020;

11           WHEREAS, Defendants filed their Motion to Dismiss FAC on September 25, 2020;

12           WHEREAS, Plaintiff filed their Opposition to the Motion to Dismiss FAC on October 9,

13   2020;

14           WHEREAS, Defendants’ Reply in further support of their Motion to Dismiss FAC is

15   currently due on October 16, 2020;

16              NOW, THEREFORE, the parties hereby stipulate and agree that Defendants’ deadline to

17   file their Reply in support of their Motion to Dismiss Plaintiff’s First Amended Complaint shall be

18   extended five business days to October 23, 2020.

19              IT IS SO STIPULATED.
20    Dated: October 13, 2020

21                                              DLA PIPER LLP (US)

22

23
                                                By: /s/ Greg Sperla
24                                                   John P. Phillips
                                                     Rob Hoffman (admitted pro hac vice)
25                                                   Gregory G. Sperla
                                                     Attorneys for Defendants
26                                                   FIREMAN’S FUND INSURANCE COMPANY,
27                                                   NATIONAL SURETY CORPORATION, and
                                                     ALLIANZ GLOBAL RISKS INSURANCE CO.
28
                                                      -2-
                    STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                          ISO MOTION TO DISMISS FAC -- CASE NO. 3:20-CV-03750-WHO
      Case 3:20-cv-03750-WHO Document 42 Filed 10/14/20 Page 3 of 5



 1   Dated: October 13, 2020

 2                                      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

 3

 4
                                        By: /s/ Jacob Polin
 5                                          Robert J. Nelson

 6                                          Robert J. Nelson
                                            Fabrice N. Vincent
 7                                          Jacob H. Polin
 8                                          LIEFF CABRASER HEIMANN & BERNSTEIN,
                                            LLP
 9
                                            Judith Ann Pavey (to be admitted pro hac vice)
10                                          STARN O’TOOLE MARCUS & FISHER
11
                                            Alexandra L. Foote
12                                          LAW OFFICE OF ALEXANDRA L. FOOTE,
                                            P.C.
13
                                            Attorneys for Plaintiff
14                                          Water Sports Kauai, Inc.
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             -3-
                STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                      ISO MOTION TO DISMISS FAC -- CASE NO. 3:20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 42 Filed 10/14/20 Page 4 of 5



 1                                        [PROPOSED] ORDER

 2          Pursuant to the Parties’ stipulation, the Court hereby orders as follows:

 3          1.     Defendants’ deadline to file their Reply in support of their Motion to Dismiss

 4   Plaintiff’s First Amended Complaint is extended to October 23, 2020.

 5          2.     The hearing on Defendants’ Motion to Dismiss the Amended Complaint currently

 6   set for November 4, 2020 remains on calendar [is hereby rescheduled to November ____, 2020.]

 7   IT IS SO ORDERED.

 8

 9   Dated: October 14, 2020                                      _____________________________

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -4-
                  STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                        ISO MOTION TO DISMISS FAC -- CASE NO. 3:20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 42 Filed 10/14/20 Page 5 of 5



 1                                            ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I, Greg Sperla, attest under penalty of perjury that

 3   concurrence in the filing of this document has been obtained from all signatories.

 4   Dated: October 13, 2020

 5                                                /s/ Greg Sperla
                                                  Greg Sperla
 6                                                DLA Piper LLP (US)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      -5-
                  STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                        ISO MOTION TO DISMISS FAC -- CASE NO. 3:20-CV-03750-WHO
